DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 
Claims 10-18 are hereby amended as follows:
Claims 10- 18 are cancelled as non-elected claims.


Allowable Subject Matter

Claims 1-2, 4-5, 7-17 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ an insulating layer on a side of the first gate electrode distal to the base substrate; a capacitor electrode on a side of the insulating layer distal to the first gate electrode; and a buffer layer on a side of the capacitor electrode distal to the base substrate; wherein the first source electrode, the first drain electrode, and the second gate electrode are in a same layer  the first source electrode and the first drain electrode are on a side of the second gate insulating layer distal to the base substrate; the capacitor electrode and the first gate electrode constitute a storage capacitor in the first thin film transistor; the buffer layer is in direct contact with the second active layer”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “ an insulating layer on a side of the first gate electrode distal to the base substrate; a first inter-layer dielectric layer on a side of the insulating layer distal to the base substrate; a buffer layer on a side of the first inter-layer dielectric layer distal to the base substrate; and a first via and a second via respectively extending through the second gate insulating layer, the buffer layer, the first inter-layer dielectric layer, and the insulating layer; wherein the first source electrode, the first drain electrode, and the second gate electrode are in a same layer; the first source electrode and the first drain electrode are on a side of the second gate insulating layer distal to the base substrate; the first source electrode is electrically connected to the first active layer through the first via; and the first drain electrode is electrically connected to the first active layer through the second via”, with combination of remaining features, as recited in claim 8.

The primary reason for the allowance of the claims is the inclusion of the limitation “a second inter-layer dielectric layer on a side of the second gate electrode, the second active layer, the first source electrode, and the first drain electrode distal to the base substrate; wherein the first source electrode, the first drain electrode, and the second gate electrode are in a same layer; the first source electrode and the first drain electrode are on a side of the second gate insulating layer distal to the base substrate; the second inter-layer dielectric layer is in direct contact with a source electrode contact part and a drain electrode contact part of the second active layer; and at least a sub-layer of the second inter-layer dielectric layer that is in direct contact with the source electrode contact part and the drain electrode contact part of the second active layer comprises SiOx, 0 < x < 2”, with combination of remaining features, as recited in claim 9.

MAKITA (US 2011/0073918 A1) discloses semiconductor device includes a thin-film transistor 126 and a thin-film diode 127, which are arranged on a substrate 101 with undercoat films 103 and 104 interposed between them. The thin-film transistor 126 includes a semiconductor layer 109t with a channel region 116 and source/drain regions 114, a gate insulating film 110 on the semiconductor layer 109t, a gate electrode 111 that controls the conductivity of the channel region 116, and electrodes and interconnects 124 that are connected to the source/drain regions 114. On the other hand, the thin-film diode 127 includes a semiconductor layer 109d with at least an n-type region 115 and a p-type region 119 and electrodes and interconnects 125 that are connected to the n- and p-type regions 115 and 119. (Fig [1], Para [0134]).

However, MAKITA fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 8-9.

Claims 2, 4-5, 7, 10-17 and 21-22 are allowed as those inherit the allowable subject matter from clams 1 and 8-9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898